DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/27/2022 have been entered. Claims 12-22 remain pending in the application and claims 14-18 are currently withdrawn. The amendments over each of the claim rejections under 35 USC 112(b) set forth in the previous office action mailed on 01/27/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasan et al. (US 2013/0079815).
Regarding claim 12, Hasan et al. discloses a tissue fastener (10, FIGs 1-2, paragraphs [0035-0038]), comprising: an elongated central member (11) having a proximal end (24) and a distal end (25, paragraph [0035]) and opposed lateral sides (FIGS 1 and 2 show the laterally opposed top and bottom sides of central member 11); a plurality of frictional engagement members (13) extending outwardly from each of a first lateral side (Top side) and a second lateral side (Bottom side) such that the engagement members on the first lateral side are opposed to the engagement members extending outwardly from the second lateral side (FIG 2 shows engagement members 13 on the first lateral side are opposed to engagement members 13 on the second lateral side), each engagement member having a base portion (Portion at 14, see FIG 1 below, paragraphs [0036-0037]) coupled to the elongated central member (The connection occurs at base 14) and extending to a tip region (See FIG 1 below), wherein the tip region has a cross-sectional area that is smaller than that of a remainder of the engagement member (The cross sectional area at the distal most point of the distal tip is smaller than a cross section of the engagement member towards the proximal end), wherein the tip region is configured to flex to accommodate any potential tissue drag during installation of the tissue fastener (The whole fastener is disclosed as a suture with demonstrated flexibility, FIG 14 and paragraph [0044]. Paragraph [0044] also discloses the device 10 can be manufactured through injection molding, in which case the elongated central member and the frictional engagement members are interpreted to be made of the same material. Therefore, the tip region is interpreted as being at least configured to flex to some degree during installation).  

    PNG
    media_image1.png
    386
    557
    media_image1.png
    Greyscale


Regarding claim 19, Hasan et al. discloses the tissue fastener is a non-directional fastener configured to inhibit motion along an axis of the tissue fastener (FIG 14 shows the fastener has engagement members oriented in the proximal direction and in the distal direction, therefore it is interpreted as being a non-directional fastener because it prevents movement of tissue in both directions along the axis).  
Regarding claim 20, Hasan et al. discloses the elongated central member includes a first engagement member at the proximal end of the elongated central member (Any of the projections shown at the proximal end in FIG 1 or 14) and a second engagement member at the distal end of the elongated central member (Any of the projections shown at the distal end in FIGs 1 or 14), and wherein the first and second engagement members are configured to be engaged by a tissue fixation device (“configured to be engaged” recites an intended use limitation wherein the prior art device need only be capable of being used in the claimed manner. Further, the tissue fixation device is not positively recited or structurally defined. The engagement members are at least configured to be engaged by a tissue fixation device for example forceps used to grasp the engagement members).  
Regarding claim 21, Hasan et al. discloses the tip region of each engagement member is more compliant than the base portion of the engagement member (FIG 1 shows that each engagement member narrows towards the tip region. The tip is more compliant that the base portion because it comprises less material and therefore has greater flexibility. This interpretation of “compliant” is consistent with the disclosure of the present invention, see page 16 line 28- page 17 line 3 which states “the cross sectional area of the tip region of the frictional engagement element is generally smaller30 than that of the base portion of the same element. This gradual reduction of the cross sectional16 ETH5838area results in an element that has a tip region with a greater flexibility and compliance than that of the base portion”).
Regarding claim 22, Hasan et al. discloses the plurality of engagement members are angulated towards the proximal end of the elongated central member (FIG 1 shows that at least the plurality of engagement members positioned at the distal end of the elongated central member are angulated towards the proximal portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (US 2013/0079815) in view of Clerc et al. (US 2015/0100084).
Regarding claim 13, Hasan et al. discloses the invention substantially as claimed, as set forth above for claim 12.
Hasan et al. is silent regarding any materials of the tissue fastener, particularly said fastener comprising a bioabsorbable polymer.
However, Clerc et al. teaches a tissue fastener (100, FIG 1) in the same field of endeavor of barbed sutures (Paragraph [0021-0028]), wherein said fastener comprising a bioabsorbable polymer (Paragraph [0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a bioabsorbable polymer as a material for the fastener of Hasan et al., for the purpose of using a material commonly known in the art for having the desired tensile properties and biocompatibility such that the fastener can be implanted within the tissue and absorb after a period of time without requiring removal.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 04/27/2022, with respect to the rejection(s) of claim 12 under 35 USC 102(a)(1) in view of Tormalaet et al (US 6,692,499) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasan et al. (US 2013/0079815) which teaches the newly recited limitation of a tip region being configured to flex. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771